        Case 20-13609-elf          Doc 12    Filed 10/15/20 Entered 10/15/20 07:39:47        Desc Main
                                             Document      Page 1 of 1
                               UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In Re: Ronald G. Springbett, Jr.
       Bankruptcy No. 20-13609-elf
       Chapter 13
                                                                            Date: October 15, 2020

To:             BRAD J. SADEK
                Sadek and Cooper
                1315 Walnut Street
                Suite 502
                Philadelphia, PA 19107



                                     NOTICE OF INACCURATE FILING

        Re: Notice of Application for Compensation and Certificate of Service

The above pleading was filed in this office on October 14, 2020. Please be advised that the following
document(s) filed contains a deficiency as set forth below:


                ()         Debtor's name does not match case number listed
                (X )       Debtor's name and case number are missing --Incorrect name and case number.
                           Please e-mail me the corrected PDF. Please do not re-file.
                ()         Wrong PDF document attached
                ()         PDF document not legible
                ()         Notice of Motion/Objection
                ()         Electronic Signature missing
                ()         Other


In order for this matter to proceed, please submit the above noted correction within fourteen (14) days
from the date of this notice. All replies with appropriate corrections should be submitted to the e-mail
address of Sara_roman@paeb.uscourts.gov . Otherwise, the matter will be referred to the Court.


                                                                     Timothy B. McGrath
                                                                     Clerk


                                                                     By: /s/ Sara I. Roman
                                                                     Deputy Clerk


CM-ECF 14 day notice.frm
4/30/04
